Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 1 of 31



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                Case No. 1:19-cv-24325

   TRACFONE WIRELESS, INC., a Delaware
   corporation,
         Plaintiff,
   v.
   CELLNTELL DISTRIBUTION INC., a
   Canadian registered corporation, CNT
   WIRELESS LLC, a New York limited
   liability company, SK MOBILE, LTD., a
   New York registered corporation, SGM
   SOCHER, INC., a New York registered
   corporation, SIMTEC TRADING LLC, a
   New Jersey limited liability company, SD
   COMMUNICATIONS, INC., a New Jersey
   corporation, SAJID BUTT, MUHAMMAD
   SHOAIB, FARHAN ASHRAF KHAN,
   UMAR WARRAICH, MUHAMMAD AWAIS,
   FAIZAN VALI, YOSEF GREENWALD,
   LEVI EDELKOPF SIMCHA CHARLOP and
   MANISH GUPTA,
         Defendants.
   ________________________________________/

                 TRACFONE’S COMPLAINT FOR DAMAGES AND
              INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
        Plaintiff TracFone Wireless, Inc., a Delaware corporation, (“TracFone”), sues
  Defendants CellnTell Distribution Inc., a Canadian registered corporation; CNT Wireless
  LLC, a New York limited liability company; SK Mobile LTD, a New York limited
  corporation; SGM Socher, Inc., a New York registered corporation; Simtec Trading LLC,
  a New Jersey limited liability company; SD Communications, Inc. a New Jersey
  corporation; Sajid Butt; Muhammad Shoaib; Farhan Ashraf Khan; Umar Warraich;
  Muhammad Awais; Faizan Vali; Yosef Greenwald; Levi Edelkopf; Simcha Charlop; and
  Manish Gupta (“Defendants”) and states:
                                       INTRODUCTION
        1.     Plaintiff    TracFone   Wireless,   Inc.   (“TracFone”)   sells   wireless
  telecommunications handsets throughout the United States under several brands,
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 2 of 31



  including TracFone Wireless, NET10 Wireless, Total Wireless, Straight Talk, Telcel
  América, Simple Mobile, Walmart Family Mobile, and Page Plus, and under TracFone’s
  trademarked      “spiracle logo” (collectively, “TracFone Phones”).
         2.     TracFone provides financial incentives to its customers, including offering
  its TracFone Phones for sale at retail prices significantly below the wholesale price, in
  order to make the TracFone Phones affordable and accessible for consumers to use on
  TracFone’s wireless network.
         3.     Defendants and their co-conspirators are perpetrators of an unlawful scheme
  to enrich themselves by stealing TracFone’s subsidies and other financial incentives that
  are intended to benefit legitimate consumers who use TracFone’s network, thereby causing
  significant harm to TracFone and its customers (the “Scheme”).
         4.     Defendants and their co-conspirators take improper advantage of TracFone’s
  financial incentives to acquire subsidized TracFone Phones for their own financial gain by
  using various nefarious methods to circumvent policies implemented by TracFone and its
  affiliates that are intended to protect TracFone and legitimate consumers.
         5.     Among other tactics, Defendants and their co-conspirators avoid per person
  purchase limits by using numerous “Runners” to buy TracFone Phones from retailers such
  as Walmart and Best Buy.
         6.     The Runners travel from store to store visiting multiple stores and
  purchasing as many of the TracFone Phones as possible on behalf of phone traffickers like
  Defendants, misrepresenting their intentions to actually use the TracFone Phones on
  TracFone’s wireless telecommunications network.
         7.     As part of the Scheme, TracFone Phones are frequently resold and
  purchased multiple times by various other traffickers who are co-conspirators with
  Defendants.
         8.     Ultimately the TracFone Phones end up in a foreign country where wireless
  service providers generally do not provide financial incentives to facilitate the acquisition
  of wireless handsets.




                                               2
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 3 of 31



         9.     The TracFone Phones are then sold to an end user in that foreign country,
  who likely has no idea that the TracFone Phones were originally manufactured and sold
  for use on TracFone’s wireless network in the United States.
         10.    TracFone has information that many of these trafficked phones are going
  to countries on the sanctions list set forth by the U.S. State Department’s Office of
  Foreign Assets Control, such as Iran and Venezuela.
         11.    Along the way, Defendants or their co-conspirators frequently “unlock” the
  TracFone Phones so they will operate on a wireless network other than TracFone’s.
         12.    Defendants’ Scheme takes advantage of the fact that while TracFone
  subsidizes the TracFone Phones to benefit its consumers who use TracFone’s network in
  the United States, wireless service providers in other countries do not offer such financial
  incentives to facilitate the acquisition of wireless handsets.
         13.    By obtaining the TracFone Phones under false or fraudulent pretenses and
  diverting them to other markets where phones are not subsidized, the Scheme illicitly
  converts TracFone’s subsidies and other financial incentives into financial gain for
  Defendants and their co-conspirators.
         14.    Although each Defendant may participate in less than all of the steps in
  the process of unlawfully diverting the TracFone Phones, every act by a Defendant in
  furtherance of the conspiracy renders that Defendant liable to TracFone for the harm
  caused by the entire Scheme.
         15.    Defendants rely on and conspire with other unidentified parties to
  effectuate the Scheme.
         16.    The Scheme causes harm to TracFone, its customers and to United States
  consumers generally.
         17.    In addition to the pecuniary losses caused by Defendants’ theft of TracFone’s
  subsidy investments and other financial incentives, TracFone’s lost sales and marketing
  expenses, and loss of expected customer revenue, Defendants’ misconduct also harms
  TracFone’s relationships with its customers, retailers and others.
         18.    For example, Defendants and their co-conspirators generally seek to
  maximize their financial gains by purchasing all of the TracFone Phones for sale at each
  store they visit, leaving none available for sale to legitimate customers until that store’s



                                               3
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 4 of 31



  inventory can be replenished. TracFone loses the opportunity to sell TracFone Phones to
  legitimate customers every time Defendants or their co-conspirators perpetrate their
  Scheme at a retail store, depriving TracFone of the revenue that would result from sales
  to legitimate customers.
            19.     According to the Federal Communications Commission, TracFone had
  approximately 23 million customers at the end of 2017, accounting for roughly twenty-
  five percent (25%) of the prepaid wireless connections in the United States. 1
            20.     Defendants’ Scheme removes a significant competitor from the marketplace
  for wireless telecommunications services in every store they plunder, harming
  Americans’ access to an important national resource: “Mobile wireless services are an
  important and increasingly prevalent part of Americans’ daily lives, and competition in
  the provision of mobile wireless services drives innovation and investment to the ultimate
  benefit of the American people and economy.”2
            21.     Defendants’ Scheme also involves willful infringement of TracFone’s
  trademarks, causing substantial damage to TracFone’s brands, image and reputation.
            22.     TracFone seeks to recover damages for all of the harm it suffered due to
  Defendants’ Scheme, and to obtain an injunction prohibiting Defendants from continuing
  to perpetrate the Scheme.
            23.     All conditions precedent to filing this action have been performed, waived,
  or excused.
            24.     TracFone has retained the undersigned attorneys to represent it in this
  action and has agreed to pay its attorneys a reasonable fee for their services.
                                PARTIES, JURISDICTION AND VENUE
            25.     TracFone Wireless, Inc., is a Delaware corporation with its principal place
  of business in Miami, Florida.
            26.     Defendant CellnTell Distribution Inc. (“CellnTell”) is a Canadian
  corporation with its registered office and principal place of business in Ontario, Canada.
  CellnTell also does business online through its website cellntell.com.


  1Communications Marketplace Report: The State of Mobile Wireless Competition, GN
  Docket No. 18-231, 18 FCC Rcd. 181 at p. 5, ¶7 (Dec. 26, 2018).
  2   Id. at p. 4, ¶ 5.


                                                  4
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 5 of 31



        27.    Defendant CNT Wireless LLC (“CNT Wireless”) is a New York limited
  liability company with its principal place of business in Getzville, New York. CNT
  Wireless also does business online through its website cntwireless.com.
        28.    TracFone’s investigation has revealed that CNT Wireless and CellnTell are
  functionally the same business doing business interchangeably on both sides of the
  United States-Canada border in the Niagara Falls region.
        29.    CNT Wireless and CellnTell are also associated with multiple handset
  unlocking    websites   including:   anyphoneunlocking.com;     mrunlocking.com;       and
  iphonescreenrepairbrampton.com.
        30.    Indeed, CNT is an “official reseller” of the Octoplus Box tool and software,
  used to unlock handsets, including TracFone Phones.
        31.    Defendant SK Mobile LTD (“SK Mobile”) is a New York limited corporation
  with its principal place of business in Valley Stream, New York.
        32.    Defendant SGM Socher Inc. (“SGM Socher”) is a New York registered
  corporation with its principal place of business in Brooklyn, New York. SGM Socher also
  does business online through its website www.sgmsocher.com.
        33.    Defendant Simtec Trading LLC (“Simtec Trading”) is a New Jersey limited
  liability company with its principal place of business in Lakewood, New Jersey. Upon
  information and belief, Simtec Trading operates a regional office in Miami, Florida.
        34.    SD Communications, Inc. (“SD Communications”) is a New Jersey
  corporation with its principal place of business in Parlin, New Jersey. SD
  Communications also does business as DS Communications and Digital Electronics, and
  it has sold product online through the website www.nyphoneunlock.com.
        35.    Defendant Sajid Butt (“Butt”) is an individual and a citizen of Canada. Butt
  is a principal and the registered agent of CNT Wireless. Butt is also a director of
  CellnTell.
        36.    Defendant Muhammad Shoaib (“Shoaib”) is an individual and a citizen of
  Canada. Shoaib is a director of CellnTell.
        37.    Defendant Farhan Ashraf Khan (“Khan”) is an individual and a citizen of
  Canada. Khan is a director of CellnTell.




                                               5
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 6 of 31



         38.    Defendant Umar Warraich (“Warraich”) is an individual and a citizen of
  Canada. Warraich is a director of CellnTell.
         39.    Defendant Muhammad Awais (“Awais”) is an individual and a citizen of
  Canada. Awais is a director of CellnTell.
         40.    Defendant Faizan Vali (“Vali”) is an individual who resides in New York.
  Vali was the principal of SK Mobile during the events pertinent to this lawsuit against
  SK Mobile.
         41.    Defendant Yosef Greenwald (“Greenwald”) is an individual who resides in
  New York. Greenwald was the principal of SGM Socher during the events pertinent to
  this lawsuit against SGM Socher.
         42.    Defendant Levi Edelkopf (“Edelkopf”) is an individual who resides in New
  York. Upon information and belief, Edelkopf was a member of SGM Socher during the
  events pertinent to this lawsuit against SGM Socher.
         43.    Defendant Simcha Charlop (“Charlop”) is an individual who resides in New
  Jersey. Charlop also has a residence in Florida. Charlop was the principal of Simtec
  Trading during the events pertinent to this lawsuit against Simtec Trading.
         44.    Defendant Manish Gupta (“Gupta”) is an individual who resides in New
  Jersey. Gupta was the principal of SD Communications during the events pertinent to
  this lawsuit against SD Communications.
         45.    Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 and 1338
  because TracFone’s claims for violations of the United States Trademark Act, Title 15 of
  the United States Code, arise under federal law.
         46.    The Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367,
  over TracFone’s state law claims against Defendants because those claims are so related
  to the federal claims that they form part of the same case or controversy.
         47.    Defendants are subject to the personal jurisdiction of the Court under Fla.
  Stat. § 48.193, because they ship TracFone handsets to Florida, regularly transact
  business in Florida, committed a tort within Florida, and caused injury to a business
  based in Florida, thereby engaging in substantial and not isolated activity within Florida.
         48.    Venue is proper pursuant to 28 U.S.C. § 1391(b), because a substantial part
  of the events or omissions giving rise to the claims occurred in this judicial district.



                                                6
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 7 of 31



                              TRACFONE’S BUSINESS MODEL
        49.    TracFone provides prepaid wireless telecommunications services in the
  United States, which it markets under several different brand names, including
  TracFone Wireless, NET10 Wireless, Total Wireless, Safelink Wireless, Straight Talk,
  Telcel América, Simple Mobile, Walmart Family Mobile, and Page Plus.3
        50.    TracFone’s service enables its customers to prepay for their wireless service
  by purchasing airtime branded for each of the TracFone brands to be used on specifically
  manufactured TracFone Phones.
        51.    TracFone Phones and airtime cards are sold at local and national retailers
  such as Walmart, or customers can make purchases directly from TracFone over various
  authorized websites or by phone.
        52.    TracFone customers load prepaid airtime onto their TracFone Phones using
  unique codes identified on the airtime cards or the airtime can be purchased by the
  consumer at a retailer, by phone or through TracFone’s website.
        53.    TracFone subsidizes its customers’ acquisition of TracFone Phones by
  providing various financial incentives, including selling TracFone Phones for
  substantially less than the wholesale price paid by TracFone.
        54.    TracFone recoups its investment in these financial incentives through
  revenue earned on the sale of TracFone prepaid airtime that is required to transmit and
  receive calls, text messages, and data on the TracFone Phones.
        55.    Manufacturers produce wireless phones specifically for TracFone and/or
  install special proprietary software, developed and owned by TracFone (“TracFone
  Software”), onto the TracFone Phones.
        56.    Among other things, the TracFone Software is designed to prevent
  TracFone Phones from being used without loading airtime, and to prevent unauthorized
  use of TracFone Phones on other wireless networks.


  3  TracFone is a mobile virtual network operator or “MVNO.” The wireless
  telecommunications networks used to transmit voice, text, and data services are owned
  and operated by licensed facilities-based wireless carriers such as AT&T, Verizon, Sprint
  and T-Mobile, not TracFone. TracFone contracts with facilities-based wireless providers
  to purchase airtime on their networks for use by TracFone’s customers. See
  Communications Marketplace Report, 18 FCC Rcd. 181 at p. 5, ¶ 7.


                                             7
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 8 of 31



                            TRACFONE’S TRADEMARK RIGHTS
        57.    TracFone owns federal trademark registrations for the standard character
  marks for TRACFONE®, NET10®, TOTAL WIRELESS®, STRAIGHT TALK®, SIMPLE
  MOBILE®, and PAGEPLUS® and for the stylized TRACFONE®, TOTAL WIRELESS®,
  STRAIGHT TALK®, and SIMPLE MOBILE® marks, and for the                  ® “spiracle logo”
  (collectively, the “TracFone Wireless Marks”). TracFone has common law rights to the
  stylized NET10 and PAGEPLUS marks (“Common Law Marks”). Copies of the
  certificates of registration issued by the United States Patent and Trademark Office are
  attached as Composite Exhibit A. The stylized marks are depicted below:




  The TracFone Wireless Marks and Common Law Marks will collectively be referred to as
  the “TracFone Marks.”
        58.    TracFone uses the TracFone Marks on and in connection with its
  telecommunications products and services.
        59.    TracFone has expended significant efforts and expense in promoting, using,
  and protecting the TracFone Marks. Such efforts and expense have resulted in TracFone
  having achieved widespread recognition of the TracFone Marks.
        60.    TracFone Marks have become an intrinsic and essential part of the
  valuable goodwill and property of TracFone, which protects the TracFone Marks. The
  TracFone Marks are well established and well known to customers and the trade as
  symbols identifying and distinguishing TracFone’s products and services, and signifying
  distinctive products and services of high quality. Only TracFone and its expressly
  authorized, affiliated agents are permitted to use the TracFone Marks. The TracFone
  Marks are valid, distinctive, protectable, famous, have acquired secondary meaning and
  are associated exclusively with TracFone.
        61.    Defendants are not in any way or for any purpose affiliated with TracFone
  and, therefore, cannot use the TracFone Marks.



                                              8
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 9 of 31



         62.    TracFone has not authorized Defendants to use the TracFone Marks to buy,
  transport or sell TracFone Phones.
         63.    Defendants’ unlawful use of the TracFone Marks began after TracFone’s
  Marks became famous and acquired distinctiveness.
         64.    Plaintiff’s certificates of registration are prima face evidence of the validity
  of the registered trademarks and of Plaintiff’s exclusive rights to use and affix the
  registered trademarks in commerce in connection with the goods or services specified in
  the certificate of registration.
                                 TERMS AND CONDITIONS
                         REGARDING THE USE OF TRACFONE PHONES
         65.    TracFone Phones are sold subject to written terms and conditions (“Terms
  and Conditions”), which restrict and limit the sale and use of the TracFone Phones. The
  Terms and Conditions for the various TracFone brands are attached as Composite
  Exhibit B.
         66.    These Terms and Conditions are set forth in printed inserts that are
  included with the purchase of TracFone Phones.
         67.    These Terms and Conditions are also publicly available on TracFone’s
  websites, including inter alia, www.tracfone.com; www.straighttalk.com; www.total-
  wireless.com; www.net10wireless.com; www.safelinkwireless.com; www.simplemobile
  .com; and www.page-pluscellular.com.
         68.    Customers indicate their agreement to be bound by the Terms and
  Conditions in various ways, including by purchasing the TracFone Phones in packaging
  that conspicuously indicates that the purchase, activation, and/or use of the TracFone
  Phones constitutes their agreement to the Terms and Conditions.
         69.    Customers may also indicate their agreement to the Terms and Conditions
  by clicking the appropriate buttons on authorized websites when making a purchase
  online or by agreeing to them orally when making a purchase by phone.
         70.    All of the methods used by TracFone for obtaining its customers’ agreement
  to the Terms and Conditions are legally valid and appropriate.
         71.    The Terms and Conditions constitute a valid and binding contract between
  TracFone and each of its customers.



                                                9
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 10 of 31



        72.    The Terms and Conditions are also a valid and binding contract with
  downstream purchasers who have an indirect connection to TracFone.
        73.    The Terms and Conditions, and language on the packaging containing
  TracFone Phones, require TracFone Phones to be used solely on TracFone’s wireless
  network unless the requirements of TracFone’s unlocking policy are satisfied.
        74.    Customers     may    review    TracFone’s    unlocking    policy   online   at
  www.tfwunlockpolicy.com.
        75.    The www.tfwunlockpolicy.com website also allows customers to enter their
  phone number and TracFone Phone serial number to determine whether it is eligible for
  unlocking.
        76.    The Terms and Conditions state that TracFone products and services are
  intended for use by the consumer and not for resale.
        77.    Federal courts in this District and throughout the country have found that
  the Terms and Conditions constitute a valid and binding contract between TracFone and
  purchasers of its TracFone Phones.4
                                 DEFENDANTS’ MISCONDUCT
        78.    TracFone has discovered that, although large quantities of its TracFone
  Phones are being purchased throughout the United States, a significant number of these
  TracFone Phones are not being activated and used on the TracFone network.
        79.    Instead, entities and individuals such as Defendants and their co-
  conspirators, with no intention of lawfully connecting to or using TracFone Phones on the


  4 See, e.g., TracFone Wireless, Inc. v. Pak China Group Co. Ltd., 843 F. Supp. 2d 1284,
  1298 (S.D. Fla. 2012) (Martinez, J.); TracFone Wireless, Inc. v. Bequator Corp., Ltd., 2011
  WL 1427635, at *8-9 (S.D. Fla. April 13, 2011) (Hoeveler, J.); TracFone Wireless, Inc. v.
  SND Cellular, Inc., 715 F. Supp. 2d 1246, 1259 (S.D. Fla. 2010) (Graham, J.); TracFone
  Wireless, Inc. v. Anadisk LLC, 685 F. Supp. 2d 1304, 1315 (S.D. Fla. 2010) (King, J.);
  TracFone Wireless, Inc. v. Access Telecom, Inc., 642 F. Supp. 2d 1354, 1364 (S.D. Fla.
  2009) (Gold, J.); TracFone Wireless, Inc. v. Narula, 2008 WL 11407177, at *7 (S.D. Fla.
  Jan. 10, 2008) (Huck, J.); TracFone Wireless, Inc. v. Zip Wireless Products, Inc., 716 F.
  Supp. 2d 1275, 1286 (N.D. Ga. 2010) (Batten, J.); TracFone Wireless, Inc. v. Brooks, 60 F.
  Supp. 3d 734, 735 (N.D. Tex. 2008) (Lindsay, J.); TracFone Wireless, Inc. v. Skynet
  Wholesale Distributors, Inc., 2008 WL 10889773, at *1 (S.D. Tex. May 5, 2008) (Jordan,
  J.). The Eleventh Circuit has favorably relied on Judge Martinez’s opinion in Pak China
  Group as a paradigmatic example of a shrink wrap contract. See Dye v. Tamko Bldg.
  Prod., Inc., 908 F.3d 675, 681 (11th Cir. 2018).


                                              10
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 11 of 31



  TracFone network, are fraudulently misappropriating TracFone Phones by purchasing
  and reselling them in bulk quantities.
         80.    Defendants and/or their co-conspirators or Runners operating on their behalf
  or at their direction are improperly exploiting retailers’ tax exempt identification numbers
  registered to closely-held corporations, thus avoiding paying sales tax and increasing their
  earning potential when purchasing TracFone Phones in furtherance of the Scheme.
         81.    The TracFone Phones are purchased, either directly by Defendants or
  through their co-conspirators, and then sold for substantial financial gain and shipped
  overseas, where they can be used on other wireless carriers’ networks.
         82.    TracFone Phones are sold in packaging that clearly indicates in all capital
  letters that it is “NOT FOR RESALE.” That language is printed on the outside of the box
  containing the TracFone Phone or, in some cases, in a pouch affixed to the outside of the
  box that contains the SIM card and Activation Information. In either case, the language is
  prominent and visible from the outside of the package without opening the box.
         83.    Traffickers such as Defendants and their co-conspirators sometimes
  remove the pouches from the box, including the SIM card contained therein, take the
  TracFone Phone out of its original packaging, and remove the accessories, warranties
  and manuals before selling and shipping the TracFone Phones overseas.
         84.    The TracFone Phones are often unlocked by Defendants or their co-
  conspirators to raise their resale market value and prepare them for use on foreign
  carriers. Defendants undertake these actions to increase their earning potential.
         85.    Once a TracFone Phone is unlocked or shipped overseas to be used on other
  wireless networks it will no longer operate as intended on TracFone’s wireless network,
  thereby depriving TracFone of a revenue source from which it can recoup its subsidy and
  other financial investment in that TracFone Phone.
         86.    Defendants are not authorized TracFone dealers, distributors or retailers.
         87.    Defendants and their co-conspirators operate as bulk international
  traffickers of new TracFone Phones.




                                              11
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 12 of 31



                           RECENT EXAMPLE OF DEFENDANTS
                    INTERNATIONAL TRAFFICKING PHONES IN DUBAI
        88.    A recent example of Defendants’ illicit bulk international trafficking in
  TracFone Phones involved large shipments of Phones from New York to Dubai, in the
  United Arab Emirates. TracFone’s wireless network provides service only in the United
  States (including Puerto Rico and the U.S. Virgin Islands). TracFone has never provided
  wireless service in the United Arab Emirates.
        89.    TracFone learned of this recent misconduct from another handset trafficker
  named Sair Ali (“Ali”). An Affidavit from Ali detailing Defendants’ recent transactions
  and attaching relevant documents as exhibits is attached as Composite Exhibit C.
        90.    Ali is the owner and principal of Angelus Trading, FZC, a UAE Free Zone
  Company with its principal place of business located at Business Centre 4, 8th Floor, RAK
  Free Trade Zone, Al Nakheel Ras Al Khaimah, United Arab Emirates. Exhibit C, ¶ 4.
        91.    Ali is also the Chief Executive Officer of Adpress, FCZ, a UAE Free Zone
  Company with its principal place of business located at Warehouse H02, Dubai Airport
  Free Zone, PO Box 372015, Dubai, United Arab Emirates. Exhibit C, ¶ 5.
        92.    Defendants Butt, Shoaib, Khan, Warraich, and Awais (the “CNT
  Defendants”) have done substantial business with Ali and his companies in Dubai
  through CNT Wireless a/k/a CellnTell. Ali’s primary contact person at CNT Wireless is
  Defendant Butt. Exhibit C, ¶ 9.
        93.    From February 2018 to March 2018, CNT Wireless sold Ali at least 8,124
  phones, of which 7,955 were new TracFone branded Apple iPhones, specifically under
  TracFone’s Total Wireless and Straight Talk brands. Exhibit C, ¶¶ 11-12.
        94.    Ali paid CNT Wireless more than $1.8 million for those 7,955 TracFone
  Phones. Exhibit C, ¶ 12, and Exhibit 1 thereto.
        95.    In addition, the CNT Defendants purchased for resale TracFone Phones
  originally bound for Ali in Dubai from another known handset trafficker based in New
  Jersey and Miami, Nektova Group, LLC.
        96.    Defendant Vali has also done substantial business with Ali and his
  companies in Dubai through SK Mobile. Ali’s primary contact person at SK Mobile is
  Defendant Vali. Composite Exhibit D, ¶ 9.




                                             12
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 13 of 31



         97.    From February 2018 to March 2018, SK Mobile sold Ali at least 7,343
  phones, of which 5,182 were new TracFone branded Apple iPhones, specifically under
  TracFone’s Total Wireless and Straight Talk brands. Exhibit D, ¶¶ 11-12.
         98.    Ali paid SK Mobile more than $1.1 million for those 5,182 TracFone Phones.
  Exhibit D, ¶ 12, and Exhibit 1 thereto.
         99.    Defendants Greenwald and Edelkopf have also done substantial business
  with Ali and his companies in Dubai through SGM Socher. Ali’s primary contact person
  at SGM Socher is Defendant Edelkopf. Composite Exhibit E, ¶ 9.
         100.   From January 2018 to March 2018, SGM Socher sold Ali at least 3,087
  phones, of which 2,761 were new TracFone branded Apple iPhones, specifically under
  TracFone’s Total Wireless and Straight Talk brands. Exhibit E, ¶¶ 11-12.
         101.   Ali paid SGM Socher more than $600,000 for those 2,761 TracFone Phones.
  Exhibit E, ¶ 12, and Exhibit 1 thereto.
         102.   TracFone’s investigation has revealed that Defendant Charlop and his
  company Simtec Trading are associated with Defendants Greenwald and Edelkopf in
  their trafficking efforts.
         103.   Defendant Gupta has also done substantial business with Ali and his
  companies in Dubai through SD Communications. Ali’s primary contact person at SD
  Communications is Defendant Gupta. Composite Exhibit F, ¶ 9.
         104.   From February 2018 to March 2018, SD Communications sold Ali at least
  1,564 phones, of which 1,089 were new TracFone branded Apple iPhones, specifically
  under TracFone’s Total Wireless and Straight Talk brands. Exhibit F, ¶¶ 11-12.
         105.   Ali paid SD Communications more than $250,000 for those 1,089 TracFone
  Phones. Exhibit F, ¶ 12, and Exhibit 1 thereto.
         106.   Neither Ali nor any entity with which he is affiliated is or has ever been an
  authorized dealer or reseller of TracFone products or services. Exhibit C, ¶ 8; Exhibit D,
  ¶ 8; Exhibit E, ¶ 8; and Exhibit F, ¶ 8.
         107.   Ali understood that the TracFone Phones he purchased from these
  Defendants were originally obtained by Runners who had no intention of activating or
  using them on TracFone’s wireless telecommunications network, but instead the
  Runners purchased the TracFone Phones on behalf of Defendants and their co-




                                              13
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 14 of 31



  conspirators solely for the purpose of reselling the TracFone Phones for financial gain.
  Exhibit C, ¶ 13; Exhibit D, ¶ 13; Exhibit E, ¶ 13; and Exhibit F, ¶ 13.
         108.     Ali similarly purchased the TracFone Phones from these Defendants with
  no intention of using them on TracFone’s wireless telecommunications network, but
  rather to resell them for profit to distributors in other countries around the world. Exhibit
  C, ¶ 14; Exhibit D, ¶ 14; Exhibit E, ¶ 14; and Exhibit F, ¶ 14.
         109.     Defendants shipped the TracFone Phones from the United States to Ali in
  Dubai, and Ali paid for the phones through cross border fund transfers. Exhibit C, ¶ 17;
  Exhibit D, ¶ 17; Exhibit E, ¶ 17; Exhibit F, ¶ 17; and Exhibits 1 thereto.
         110.     Ali has conducted business with Defendants for approximately one year.
  Exhibit C, ¶ 9; Exhibit D, ¶ 9; Exhibit E, ¶ 9; and Exhibit F, ¶ 9.
                                   DEFENDANTS’ ONGOING
                                PHONE TRAFFICKING ACTIVITY
         111.     In September 2016, CellnTell participated in the annual CTIA/MWC
  conference where their representative told TracFone’s investigator that they deal in
  TracFone branded handsets.
         112.     In September 2017, the CNT Defendants engaged in conversations with
  TracFone’s undercover investigators regarding their handset trafficking business and
  have sold the investigators dozens of new TracFone Phones.
         113.     In September 2017, the CNT Defendants were offering thousands of new
  handsets for sale, as described below.
         114.     On September 26, 2017, Butt advised TracFone’s investigators that the
  CNT Defendants sell 500-1000 handsets every day and have at least one “VIP” buyer that
  alone purchases 5,000 handset each month. A copy of the WhatsApp communication is
  attached as Composite Exhibit G, at 1.
         115.     On September 28, 2017, Butt advised TracFone’s investigators that the
  CNT Defendants had 400 Simple Mobile Phones for sale, which he would unlock for an
  extra charge.
         116.     In October 2017, the CNT Defendants sold TracFone’s investigators 20
  Simple Mobile Samsung On5 Phones, which were paid for by wire transfer to CNT
  Wireless, LLC. Exhibit G at 2.




                                               14
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 15 of 31



        117.   The invoice for the sale was issued from CellnTell, in Ontario, Canada.
  Exhibit H.
        118.   The CNT Defendants directed TracFone’s investigators to make the wire
  transfer payable to CNT Wireless in Glen Oaks, New York. Exhibit G, at 3. A copy of
  the wire transfer receipt is attached as Exhibit I.
        119.   The CNT Defendants shipped the package to TracFone’s investigators in
  Philadelphia, Pennsylvania. A photo of the shipping label is attached as Exhibit J.
        120.   When the TracFone Phones arrived, the original wrapping on the TracFone
  Phones had been removed and the packaging had been opened. A photo of the TracFone
  Phones as received is attached as Exhibit K.
        121.   TracFone confirmed that the TracFone Phones had been unlocked from
  TracFone’s wireless telecommunication network, indicating that they were now able to
  operate on other cellular networks. The CNT Defendants, or those acting pursuant to their
  instructions, performed an unlocking procedure on the TracFone Phones prior to resale.
        122.   TracFone investigated the IMEIs5 of the 20 TracFone Phones and learned
  that they originated from Dollar General stores in Arizona, Georgia, Louisiana, Nevada,
  and Texas.
        123.   On October 26, 2017, Butt revealed that the CNT Defendants sell around
  20,000 prepaid handsets each month. A copy of the WhatsApp communication is attached
  as Exhibit G at 4.
        124.   On November 2, 2017, the CNT Defendants sold TracFone’s investigators
  an additional 32 new Simple Mobile Samsung On5 Phones.
        125.   The invoice for the sale was issued from CellnTell, in Ontario, Canada, to
  TracFone’s investigators in Miami, Florida. A copy of the invoice is attached as Exhibit L.
        126.   The CNT Defendants directed TracFone’s investigators to make the wire
  transfer payable to CNT Wireless in Glen Oaks, New York.
        127.   The CNT Defendants shipped the TracFone Phones to TracFone’s
  investigators in Miami, Florida. A copy of the shipping label is attached as Exhibit M.
        128.   The package included TracFone Phones that were unwrapped from the
  original packaging.


  5“IMEI” stands for International Mobile Equipment Identity, and is a unique electronic
  serial number associated with a wireless device.


                                              15
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 16 of 31



        129.   TracFone investigated the IMEIs of the 32 TracFone Phones and learned
  that they were obtained from Dollar General stores in California, Georgia, Louisiana,
  Missouri, North Carolina, South Carolina, and Texas.
        130.   From April to June 2018, the CNT Defendants posted inventory lists
  advertising thousands of handsets they had available for resale, including TracFone
  Phones. A copy of the WhatsApp communication is attached as Exhibit G, at 5-10.
        131.   In July 2018, the CNT Defendants sold TracFone’s investigators 10 new
  Walmart Family Mobile Samsung Galaxy J7 Pro devices.
        132.   The invoice for the sale was issued from CNT Wireless LLC, in Getzville,
  New York. A copy of the invoice is attached as Exhibit N.
        133.   The CNT Defendants provided wire transfer information for CNT Wireless
  LLC. See Exhibit G, at 11; a copy of the wire transfer is attached as Exhibit O.
        134.   The CNT Defendants shipped the package to TracFone’s investigators in
  Miami Gardens, Florida. A photo of the shipping label is attached as Exhibit P.
        135.   When TracFone’s investigators received the TracFone Phones from the
  CNT Defendants, the individual phones had been both removed from their original
  wrapping and the boxes opened.
        136.   TracFone confirmed that the TracFone Phones had been unlocked from
  TracFone’s wireless telecommunication network. The CNT Defendants, or those acting
  pursuant to their instructions, performed an unlocking procedure on the TracFone
  Phones prior to resale.
        137.   TracFone investigated the IMEIs of the 10 TracFone Phones and learned
  that they had been purchased at various Walmart stores throughout different states.
        138.   In April 2018, Defendants Charlop and Simtec Trading were advertising
  1,500 Total Wireless iPhone 6 devices for resale. A copy of the WhatsApp communication
  is attached as Composite Exhibit Q, at 1.
        139.   In May 2018, TracFone investigators met with Defendants Charlop and
  Simtec Trading near their warehouse in Lakewood, New Jersey, to discuss their handset
  trafficking business.
        140.   Defendants Charlop and Simtec Trading informed TracFone’s investigators
  that they had approximately 7,000 TracFone iPhone 6 Phones in stock.




                                             16
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 17 of 31



        141.   Defendants Charlop and Simtec Trading stated that they knew how to
  order product online on retailer websites without getting flagged.
        142.   Defendant Charlop explained to TracFone’s investigators how he and his
  business associates at Simtec Trading worked with others to unlock TracFone Phones
  before they were resold.
        143.   Defendants Charlop and Simtec Trading also stated that they had
  thousands of iPhone 6 phones stored in a warehouse in Dubai, offering to pay TracFone’s
  investigators if they were able to unlock the TracFone Phones.
        144.   At the conclusion of the meeting, Defendants Charlop and Simtec Trading
  sold 5 Total Wireless iPhone 6 devices to TracFone’s investigators for $950. A copy of the
  invoice from the purchase is attached as Exhibit R.
        145.   In October 2018, Defendant Charlop sent TracFone’s investigators an
  updated inventory list in their possession available for resale, including 100 Total
  Wireless Samsung Galaxy J3 Luna Pro devices that he had for resale. A copy of the
  WhatsApp communication is attached as Exhibit Q, at 2.
        146.   On November 13, 2018, TracFone’s investigators visited the Defendants’
  warehouse in Lakewood, New Jersey, where they met with Defendant Charlop.
        147.   Defendant Charlop informed TracFone’s investigators that he was able to
  purchase TracFone Phones in bulk through online purchasing and by utilizing his team
  of Runners in the New York and New Jersey area.
        148.   Defendant Charlop further informed TracFone’s investigators that his
  brother financially backs his trafficking business with funds to purchase electronics and
  cellular handsets.
        149.   Defendant Charlop sold TracFone’s investigators 11 new Total Wireless
  iPhone SE handsets for $110 per TracFone Phone, for a total of $1,200.
        150.   Defendant Charlop further informed TracFone’s investigators that he could
  get new Simple Mobile iPhones as well.
        151.   TracFone investigated the IMEIs of the 11 TracFone Phones purchased and
  learned that they were obtained from walmart.com by the following individuals in the New
  York and New Jersey area who are believed to be Runners: Teddy Bahary, Shoshana
  Pepper, Yaakov Weinstein, Yechiel Munk, Eliyahu Harstein, and Sruly Feldheim.




                                             17
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 18 of 31



                               SUBSTANTIAL HARM CAUSED
                              BY DEFENDANTS’ MISCONDUCT
        152.   Defendants’ misconduct harms TracFone and its relationships with its
  retailers, dealers and legitimate customers. Defendants’ trafficking prevents TracFone
  supplying sufficient TracFone Phones to satisfy the demand from legitimate consumers
  who, resulting from their need to purchase a phone, must obtain their wireless products
  and services from other providers. TracFone is thereby deprived of the opportunity to
  earn profits by providing wireless services to legitimate TracFone consumers on the
  TracFone Phones trafficked by Defendants and their co-conspirators. This is particularly
  true in the case of the popular iPhone models—a valuable phone that is sold by several
  other mobile phone service providers.
        153.   As a result of Defendants’ conduct, TracFone loses, and has no ability to
  recoup its subsidies, investments in sales, marketing and other expenses associated with
  the TracFone Phones trafficked by Defendants and their co-conspirators.
        154.   TracFone suffers additional, irreparable harm when Defendants and/or
  their co-conspirators alter the device packaging, remove TracFone Phones from the
  original packaging, and/or materially alter the TracFone Phones for them to resell,
  because TracFone is deprived of the means to control the quality of its product.
        155.   Defendants’ misconduct has resulted in the dilution of the TracFone Marks;
  harm to TracFone’s business reputation and goodwill; a greater likelihood of confusion,
  mistake, and deception as to the source of origin of TracFone Phones unlawfully resold
  by the Defendants; and confusion as to what if any relationship exists between TracFone
  and Defendants.
        156.   Defendants’ misconduct has caused TracFone financial harm. Judges in
  this district have routinely granted multi-million dollar judgments in TracFone’s favor
  in cases involving the same types of improper resale schemes. See TracFone Wireless, Inc.
  v. Pak China Grp. Co., 843 F. Supp. 2d 1284, 1303 (S.D. Fla. 2012) (Martinez, J.)
  (granting judgment in TracFone’s favor on similar claims in the amount of $37,707,500);
  TracFone Wireless, Inc. v. Bequator Corp., 2011 WL 1427635, at *14 (S.D. Fla. Apr. 13,
  2011) (Hoeveler, J.) (granting judgment in TracFone’s favor on similar claims in the
  amount of $46,540,000); TracFone Wireless, Inc. v. SND Cellular, Inc., 715 F. Supp. 2d
  1246, 1263 (S.D. Fla. 2010) (Graham, J.) (granting judgment in TracFone’s favor on



                                             18
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 19 of 31



  similar claims in the amount of $11,370,000); TracFone Wireless, Inc. v. Anadisk LLC,
  685 F. Supp. 2d 1304, 1319 (S.D. Fla. 2010) (King, J.) (granting judgment in TracFone’s
  favor on similar claims in the amount of $12,375,000); TracFone Wireless, Inc. v. Tropical
  Exp., Inc., 2009 WL 3055386, at *4 (S.D. Fla. Sept. 25, 2009) (King, J.) (granting
  judgment in TracFone’s favor on similar claims in the amount of $5,000,000). TracFone
  expects to seek a similar award in this case.
                                 OTHER CIVIL LITIGATION
                               AGAINST PHONE TRAFFICKERS
        157.     Federal courts have recognized that conduct similar to Defendants’ conduct
  is unlawful.
        158.     In addition to TracFone, T-Mobile, Sprint, Nokia, Motorola, and AT&T
  have filed multiple lawsuits in numerous federal courts across the country against other
  traffickers engaged in the practice of defrauding legitimate customers by acquiring bulk
  quantities of wireless telephones and reselling them for their own enrichment. Those
  companies have succeeded in obtaining Final Judgments and Permanent Injunctions.
  Copies of several examples of Final Judgments and Permanent Injunctions obtained by
  other companies are attached as Composite Exhibit S. A defendant in one case who
  continued trafficking in phones in violation of an injunction issued by the U.S. District
  Court for the Southern District of Texas was charged with criminal contempt of court
  and sentenced to serve 57 months in prison. See Composite Exhibit T.
        159.     In January 2019, AT&T obtained a Final Judgment and Permanent
  Injunction against Defendants CNT Wireless, CellnTell, and Sajid Butt, for trafficking
  in AT&T branded handsets. A copy of the Final Judgment obtained is attached as
  Composite Exhibit U.
                              CRIMINAL INVESTIGATION AND
                           PROSECUTION OF PHONE TRAFFICKING
        160.     Phone traffickers like Defendants have been the subject of numerous
  criminal investigations and prosecutions across the country. Some examples6 are:




  6Copies of court documents, press releases, and news reports regarding these incidents
  are attached as Composite Exhibit V.



                                              19
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 20 of 31



                a.     In August 2014, the U.S. Attorney for the District of Minnesota
  announced the indictment of 20 individuals engaged in the illegal acquisition and resale
  of tens of thousands of smartphones to the black markets of the Middle East and China.
  A joint task force comprised of the U.S. Secret Service, the Minnesota Financial Crimes
  Task Force, and the St. Paul Police Department investigated and then apprehended
  members of the “Mustafa Organization,” who had been using Runners, engaged in
  contract and subscription fraud, and robbery to acquire large quantities of subsidized
  phones for overseas resale.
                b.     In March 2013, the then California Attorney General, Kamala
  Harris, charged two individuals with trafficking nearly $4 million in wireless phones to
  Hong Kong over an 8 month period.
                c.     On or about February 25, 2013, federal law enforcement authorities,
  including agents from the Federal Bureau of Investigation, the United States Secret
  Service, and the Bureau of Alcohol, Tobacco, Firearms and Explosives, raided a
  warehouse belonging to a phone trafficking company called Wireless Buybacks in
  Elkridge, Maryland, pursuant to a search warrant and found the facilities were being
  used to harbor stolen Sprint Phones. Sprint filed suit against Wireless Buybacks and its
  affiliates the following day.
                d.     On August 21, 2012, Homeland Security agents and SWAT teams
  conducted a raid on facilities operated by handset trafficker Ace Wholesale and on the
  home of the company’s CEO, Jason Floarea. Later the same day, Sprint filed suit in
  federal court against Ace Wholesale, Floarea, and several affiliated entities and persons
  asserting handset trafficking claims similar to those asserted here. On April 16, 2015,
  Mr. Floarea was sentenced to 12 months imprisonment followed by 24 months of
  supervised release, plus restitution to Sprint of $600,000.00 for violation of 18 U.S.C. §
  2314 in connection with trafficking Sprint Phones.
                e.     An FBI sting operation in Philadelphia that began with wireless
  phone trafficking resulted in the conviction of 16 individuals on terrorism charges, when
  it turned out that the proceeds from their phone trafficking and other illegal conduct was
  being funneled to the terrorist organization Hezbollah.




                                             20
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 21 of 31



                                            COUNT 1
                                   BREACH OF CONTRACT
        161.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
        162.   By purchasing TracFone Phones or inducing or causing Runners and others
  to purchase TracFone Phones on Defendants’ behalf, Defendants acknowledged and
  agreed to the Terms and Conditions included with each TracFone Phone.
        163.   The Terms and Conditions constitute a valid binding contract between
  TracFone and Defendants.
        164.   TracFone has performed or tendered performance in full compliance with
  the Terms and Conditions.
        165.   Defendants have breached the Terms and Conditions by reselling TracFone
  Phones.
        166.   In addition, and as a separate and independent breach of contract,
  Defendants also breached the Terms and Conditions by using the TracFone Phones in a
  manner that could damage or adversely affect TracFone. TracFone has suffered and is
  entitled to recover from Defendants’ actual damages as a result of Defendants’ breach of
  the Terms and Conditions.
        167.   The Terms and Conditions provide that any violation of the Terms and
  Conditions entitles TracFone to an amount not less than $5,000 per TracFone Phone,
  which Defendants previously agreed constituted a reasonable approximation of
  TracFone’s damages in light of their anticipated breach and is not a penalty.
                                            COUNT 2
                      CONSPIRACY TO INDUCE BREACH OF CONTRACT
        168.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
        169.   Defendants solicit Runners and others to purchase and aggregate TracFone
  Phones in bulk for the benefit of Defendants.
        170.   Defendants’ active solicitation of Runners and other purchasers includes
  contacting them and requesting that they obtain specific brands and models of TracFone
  Phones or sell to Defendants the TracFone Phones they already purchased.




                                              21
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 22 of 31



        171.   The Terms and Conditions constitute a valid binding contract between
  TracFone and the Runners and other original purchasers of the TracFone Phones.
        172.   Separate and apart from TracFone’s contracts with Defendants,
  Defendants had knowledge of the contracts between TracFone and the Runners or other
  original purchasers, and intended to, and in fact did, induce them directly or indirectly
  to breach their contracts with TracFone.
        173.   The breaches of the contracts were proximately caused by Defendants’
  misconduct and Scheme.
        174.   TracFone suffered damages as a result.
                                        COUNT 3
                                   UNJUST ENRICHMENT7
        175.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
        176.   By acquiring TracFone Phones at a price that was less than TracFone’s
  acquisition cost for the Phones, Defendants have obtained pecuniary benefits from
  TracFone through the subsidies and other financial incentives that TracFone intended to
  benefit legitimate consumers who use TracFone’s network.
        177.   Defendants’ resale of the acquired TracFone Phones at less than the
  manufacturer cost of the TracFone Phones has led to significant financial gain to
  Defendants and caused significant pecuniary harm to TracFone.
        178.   Defendants targeted and acquired such pecuniary benefits from TracFone
  voluntarily and with knowledge of how they would gain from said pecuniary benefits.
        179.   Defendants have retained the pecuniary benefits under such circumstances
  that make it unjust and inequitable for Defendants to retain the pecuniary benefits
  without paying TracFone the fair value of the pecuniary benefits that Defendants
  acquired.




  7 Count 3 is pled in the alternative to the extent there may be an inadequate remedy at
  law as to some of Defendants’ misconduct. See TracFone Wireless, Inc. v. Simply Wireless,
  Inc., 275 F. Supp. 3d 1332, 1335 (S.D. Fla. 2017) (Moreno, J.) (recognizing that multiple
  theories can be brought and pled in the alternative).


                                             22
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 23 of 31



         180.   To the extent this claim is considered to be in equity, TracFone suffered
  damages and is without an adequate remedy at law.8
                                            COUNT 4
                          FEDERAL TRADEMARK INFRINGEMENT
                      15 U.S.C. § 1114 [§ 32(1) OF THE LANHAM ACT]
         181.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
         182.   Defendants’ conduct constitutes use of certain federally registered TracFone
  Wireless Marks without authorization in connection with their Scheme to resell and offer for
  resale TracFone Phones, which downstream customers will discover have been materially
  altered from their original state as they do not include the warranties, manuals and related
  items and/or may have had their SIM card and Activation Information pouches removed,
  that constitute part of the TracFone Phone package.
         183.   Defendants’ use of federally registered TracFone Wireless Marks in
  connection with the sale of TracFone Phones has caused, and will further cause, a likelihood
  of confusion, mistake and deception as to the source of origin of Defendants’ infringing
  products, and the perception of a relationship between TracFone and Defendants.



  8 The Third DCA has held that an unjust enrichment claim is a claim at law. See Duty
  Free World, Inc. v. Miami Perfume Junction, Inc., 253 So. 3d 689, 693 (Fla. 3d DCA 2018).
  TracFone is mindful that there appears to be a conflict among Florida’s intermediate
  appellate courts on this issue. Compare Duty Free World, 253 So. 3d at 695, and M.I.
  Indus. USA Inc. v. Attorneys’ Title Ins. Fund, Inc., 6 So. 3d 627, 629 (Fla. 4th DCA 2009)
  (“this court has squarely held that an action for unjust enrichment is an action at law”),
  and Am. Safety Ins. Serv., Inc. v. Griggs, 959 So. 2d 322, 331 (Fla. 5th DCA 2007) (“action
  for unjust enrichment is an action at law, not in equity”), with 14th & Heinberg, LLC v.
  Terhaar & Cronley Gen. Contractors, Inc., 43 So. 3d 877, 880 (Fla. 1st DCA 2010) (“In
  Florida, a claim for unjust enrichment is an equitable claim….”), and Montage Grp., Ltd.
  v. Athle-Tech Computer Sys., Inc., 889 So. 2d 180, 196 (Fla. 2d DCA 2004) (referring to
  the “equitable remedy of unjust enrichment”). However, Duty Free World controls here
  because this case is filed in the Miami Division of the Southern District of Florida (where
  TracFone is based), which shares the exact geographical boundaries of the Eleventh
  Judicial Circuit of Florida, and appeals from the Eleventh Judicial Circuit of Florida are
  taken to the Third DCA. See, e.g., Inlet Condo. Ass’n, Inc. v. Childress Duffy, Ltd., Inc.,
  615 F. App’x 533, 539 (11th Cir. 2015) and Galindo v. ARI Mut. Ins. Co., 203 F.3d 771,
  775 (11th Cir. 2000).



                                              23
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 24 of 31



         184.   Defendants’ unauthorized use of certain federally registered TracFone
  Wireless Marks is likely to continue in the future, all to the great and irreparable damage
  to the business, reputation and goodwill of TracFone.
         185.   Defendants’ use of certain federally registered TracFone Wireless Marks in
  connection with the resale of TracFone Phones, which do not include warranties,
  manuals, SIM cards and related items made part of the TracFone Phone package,
  constitutes a misappropriation of TracFone’s distinguishing and identifying federally
  registered trademarks that were created as a result of significant effort and expense by
  TracFone over a long period of time.
         186.   Defendants’ use of certain federally registered TracFone Wireless Marks
  evokes an immediate, favorable impression or association and constitutes a false
  representation that the products and business of Defendants have some connection,
  association or affiliation with TracFone, and is likely to mislead the public into believing
  that Defendants’ products and services originate from, are in some way affiliated with,
  or are sponsored, authorized, approved or sanctioned by TracFone.
         187.   Defendants, in committing the foregoing acts in commerce, have damaged,
  and will continue to damage, TracFone and the reputation and goodwill of TracFone, and
  have been unjustly enriched and will continue to unjustly enrich themselves at the
  expense of TracFone. TracFone is without an adequate remedy at law to redress such
  acts, and will be irreparably damaged unless Defendants are enjoined from committing
  and continuing to commit such acts.
         188.   Defendants’ aforesaid acts constitute willful infringement of TracFone’s
  aforementioned federally registered trademarks in violation of 15 U.S.C. § 1114.
                                            COUNT 5
     FEDERAL COMMON LAW TRADEMARK INFRINGEMENT AND FALSE ADVERTISING IN
     VIOLATION OF 15 U.S.C. § 1125(a)(1)(A) AND (B) [§ 43(a) OF THE LANHAM ACT]
         189.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
         190.   Defendants’ conduct constitutes use of certain TracFone Marks without
  authorization in connection with their conspiracy to resell and offer for sale TracFone
  Phones, which downstream customers will discover have been altered from their original



                                              24
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 25 of 31



  state and may not include the warranties, accessories, manuals and related items and/or
  have had their SIM cards and Activation Information pouches removed, that constitute
  part of the TracFone Phone package.
         191.   Defendants’ use of certain TracFone Marks in connection with the resale of
  TracFone Phones has caused, and will further cause, a likelihood of confusion, mistake
  and deception as to the source of origin of Defendants’ products, and the perception of a
  relationship between TracFone and Defendants.
         192.   Defendants’ unauthorized use of certain TracFone Marks is likely to
  continue in the future, all to the great and irreparable damage to the business, reputation
  and goodwill of TracFone.
         193.   Defendants’ use of certain TracFone Marks in connection with the resale of
  TracFone Phones, which do not include warranties, manuals, SIM Cards and related
  items made part of the TracFone Phones package, constitutes a misappropriation of the
  distinguishing and identifying TracFone Marks that were created as a result of
  significant effort and expense.
         194.   Defendants’ use of certain TracFone Marks evokes an immediate, favorable
  impression or association and constitutes a false representation that the products and
  business of Defendants have some connection, association or affiliation with TracFone, and
  thus constitutes false designation of origin and is likely to mislead the trade and public into
  believing that Defendants’ products and services originate from, are affiliated with, or are
  sponsored, authorized, approved or sanctioned by TracFone.
         195.   Defendants, in committing the foregoing acts in commerce, have damaged,
  and will continue to damage, TracFone and the reputation and goodwill of TracFone, and
  have been unjustly enriched and will continue to unjustly enrich themselves at the
  expense of TracFone.
         196.   TracFone is without an adequate remedy at law to redress such acts, and
  will be irreparably damaged unless Defendants are enjoined from committing and
  continuing to commit such acts.
         197.   Defendants’ use of certain TracFone Marks in commercial advertising or
  promotion misrepresents the nature, characteristics and/or qualities of their infringing
  products. Defendants’ advertising and promotion is false or misleading. Defendants’



                                                25
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 26 of 31



  advertising and promotion deceives or has the capacity to deceive customers and
  consumers. The deception and misrepresentations have a material effect on the
  purchasing decisions and affect interstate commerce.
         198.   Defendants’ activities constitute false designation of origin, false
  descriptions and representations, and false advertising in commerce in violation of
  § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A) and (B).
         199.   TracFone is entitled to appropriate relief as prayed for hereinafter,
  including preliminary and permanent injunctive relief.
         200.   Defendants knew or should have known that TracFone is the owner and/or
  authorized licensee of the TracFone Marks, and that Defendants had no legal right to
  use the TracFone Marks on their infringing products. Defendants are engaged in and
  continue to engage in the alleged activities knowingly, willfully and deliberately, so as to
  justify the assessment of exemplary damages and an award of Plaintiff’s lost profits,
  Defendants’ earnings, and Plaintiff’s attorneys’ fees.
                                            COUNT 6
                         CONTRIBUTORY TRADEMARK INFRINGEMENT
         201.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
         202.   By misappropriating and using at least one of the TracFone Marks in
  connection with the Scheme, Defendants knowingly aided and enabled distributors
  and/or resellers of the products to market them to members of the general public in a way
  that infringes at least one of the TracFone Marks by placing in the hands of distributors
  and/or resellers an instrument of consumer deception.
         203.   Defendants’ unlawful, unauthorized, and unlicensed sale of the TracFone
  Phones has contributed to the creation of express and implied misrepresentations that
  the TracFone Phones, as sold by Defendants, were created, authorized or approved by
  TracFone, and includes warranties.
         204.   Upon information and belief, Defendants’ conduct leads to post-sale
  confusion by causing consumers who purchase TracFone Phones altered by Defendants
  to believe that they are purchasing handsets approved by TracFone and containing
  original warranties.



                                              26
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 27 of 31



         205.   Defendants’ conduct constitutes contributory infringement in violation of
  the Trademark Act. Defendants’ conduct is intentional, malicious and willful.
         206.   TracFone has been damaged and continues to suffer damages as a result of
  Defendants’ actions.
         207.   There is no adequate remedy at law to fully compensate TracFone for the
  harm caused by Defendants’ actions.
                                        COUNT 7
                                   UNFAIR COMPETITION
         208.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
         209.   Defendants’ conduct in purchasing and/or inducing Runners or others to
  purchase the TracFone Phones, disabling or unlocking, inducing others to disable or
  unlock, and/or assisting others to disable or unlock the TracFone Phones, and reselling
  and/or assisting others to resell the TracFone Phones as new for activation on other
  wireless networks or overseas constitutes unfair competition under the common law of
  the State of Florida.
         210.   Defendants’ conduct in selling, inducing others to sell, and/or assisting
  others to sell unlocked TracFone Phones for the purpose of being resold, which
  undermines TracFone’s subsidy program, constitutes unfair competition under the
  common law of the State of Florida.
         211.   Defendants’ use of at least one of the TracFone Marks in connection with
  the resale of unlocked and/or materially altered TracFone Phones has caused, and will
  further cause, a likelihood of confusion, mistake and deception as to the source of origin
  of Defendants’ materially altered products and services, and the perception of a
  relationship between TracFone and Defendants.
         212.   Thus, Defendants have also engaged in unfair competition with TracFone
  in violation of the common law of Florida by selling and/or offering, and promoting their
  products with the intention of trading upon the goodwill established by TracFone, and
  are thereby misappropriating the benefits of substantial effort and money expended by
  TracFone in establishing its rights in and to the TracFone Marks.




                                             27
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 28 of 31



         213.   Defendants’ actions were done in bad faith; they were intentional,
  malicious, and willful, and have caused substantial harm to TracFone.
         214.   TracFone is entitled to appropriate relief as prayed for hereinafter,
  including injunctive relief.
                                            COUNT 8
                                        CONVERSION
         215.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
         216.   Defendants have and are engaged in acts of conversion in violation of the
  law of the State of Florida.
         217.   TracFone has the right to provide its TracFone Phones and services to the
  public. Defendants have no such privilege or right.
         218.   Defendants knew or should have known that they obtained the Phones at
  a price that was less than TracFone’s acquisition cost for the Phones through illegitimate
  means and had no legal right to advertise, use, or resell them.
         219.   Defendants are wrongfully interfering with TracFone’s rights to the
  TracFone Phones, and to the subsidies it invests in the TracFone Phones, by engaging in
  the Scheme.
         220.   Defendants intentionally and willfully exerted dominion and ownership
  over the TracFone Phones.
         221.   In doing so for the purpose of resale, Defendants are also converting
  TracFone’s subsidy investment in the TracFone Phones for their own benefit.
         222.   TracFone has confirmed that Defendants have shipped more than 15,000
  TracFone phones to another party in Dubai. Accordingly demand for those chattels would
  be futile.
                                         COUNT 9
                                 FRAUD IN THE INDUCEMENT
         223.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
         224.   As part of their Scheme detailed above, each Defendant commits fraud by
  misrepresenting, conspiring to misrepresent, or instructing Runners or others to



                                              28
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 29 of 31



  misrepresent on their behalf, to TracFone or its authorized retailers or representatives
  that the TracFone Phones they purchase are being acquired for a legitimate purpose,
  that the TracFone Phones will be used by Defendants on TracFone’s network, and that
  Defendants will perform in accordance with the Terms and Conditions.
         225.   When Defendants acquire, conspire to acquire, or instruct Runners or
  others on their behalf to acquire TracFone Phones as part of their Scheme, they do not
  intend to use the TracFone Phones for a legitimate purpose or to activate them or
  maintain them on the TracFone network, or otherwise perform in accordance with the
  Terms and Conditions.
         226.   Defendants’ misrepresentations are made every time they, their co-
  conspirators, or Runners or others whom they have instructed to act on their behalf,
  purchase a TracFone Phone with the then-present intent to resell that TracFone Phone.
         227.   Defendants knowingly and unjustifiably acquire the subsidized TracFone
  Phones for the purpose of converting TracFone’s subsidy into Defendants’ own pecuniary
  benefit.
         228.   Defendants know that they are required to activate the TracFone Phones
  for use on the TracFone network, pay for the TracFone services, and otherwise comply
  with the Terms and Conditions.
         229.   Defendants know the Terms and Conditions specifically prohibit the resale
  of TracFone Phones.
         230.   Defendants intend for TracFone and TracFone’s authorized retailers and
  representatives to rely upon the misrepresentations made by Defendants, their co-
  conspirators, and Runners or others acting on their behalf, in order to acquire the
  TracFone Phones.
         231.   TracFone and TracFone’s authorized retailers and representatives relied
  on the misrepresentations made by Defendants, their co-conspirators, and Runners or
  others acting on their behalf, and said reliance was reasonable under the circumstances.
         232.   Defendants’ actions have unjustifiably damaged and continue to
  unjustifiably damage TracFone.




                                            29
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 30 of 31



                                           COUNT 10
                                       CIVIL CONSPIRACY
            233.   TracFone reasserts the allegations set forth in Paragraphs 1 through 156
  above as though fully set forth herein.
            234.   An agreement and conspiracy existed and continues to exist between and
  among the Defendants and other co-conspirators, including Runners, to unlawfully bulk
  purchase, traffic, materially alter, and resell TracFone Phones under at least one of the
  TracFone Marks, which results in breaches of contract, fraud, federal common law and
  statutory trademark infringement, common law unfair competition, contributory
  trademark infringement, unjust enrichment, and conversion.
            235.   Each Defendant knowingly agreed to engage, and did engage, in one or
  more overt acts in pursuit of the conspiracy as set forth with more particularity in this
  complaint.
            236.   TracFone has been proximately damaged by the conspiracy and
  Defendants’ actions in furtherance thereof.
                                   DEMAND FOR JURY TRIAL
            Pursuant to Fed. R. Civ. P. 38, TracFone demands a trial by jury on all triable
  issues.
                                      PRAYER FOR RELIEF
            Plaintiff TracFone Wireless, Inc., requests that this Court enter final judgment
  and permanent injunctive relief in its favor and against Defendants CellnTell
  Distribution Inc., CNT Wireless LLC, SK Mobile LTD, SGM Socher, Inc., Simtec Trading
  LLC, SD Communications, Inc., Sajid Butt, Muhammad Shoaib, Farhan Ashraf Khan,
  Umar Warraich, Muhammad Awais, Faizan Vali, Yosef Greenwald, Levi Edelkopf,
  Simcha Charlop, and Manish Gupta as follows:
                   a.    as to Counts 1 through 10, awarding TracFone money damages,
  including without limitation compensatory and consequential damages, including lost
  profits;
                   b.    as to Counts 4, 5, 6, 7, 8, 9, and 10, awarding TracFone punitive and
  special damages;




                                               30
Case 1:19-cv-24325-DPG Document 1 Entered on FLSD Docket 10/21/2019 Page 31 of 31



               c.     As to Counts 4, 5, and 6, awarding TracFone statutory damages,
  including provided for in 15 U.S.C. § 1117 and § 1125;
               d.     as to Counts 4, 5, and 6, awarding TracFone its reasonable attorney’s
  fees and costs associated with this action, as permitted by any applicable rules and
  statutes;
               e.     as to Counts 1, 2, 4, 5, 6, and 7, granting permanent injunctive relief
  in favor of TracFone and against Defendants enjoining Defendants from engaging in the
  unlawful practices described in this Complaint; and
               f.     as to Counts 4, 5, 6, and 7, requiring Defendants to deliver to
  TracFone their entire inventory of phones and products bearing or infringing the
  TracFone Marks or a confusingly similar copy thereof.



   Dated: October 21, 2019                    By:
                                              Aaron S. Weiss (FBN 48813)
                                              aweiss@carltonfields.com
                                              Steven M. Blickensderfer (FBN 92701)
                                              sblickensderfer@carltonfields.com
                                              Carlton Fields, P.A.
                                              100 S.E. Second St., Suite 4200
                                              Miami, Florida 33131
                                              Telephone: 305.530.0050
                                              James B. Baldinger (FBN 869899)
                                              jbaldinger@carltonfields.com
                                              Carlton Fields, P.A.
                                              525 Okeechobee Boulevard, Suite 1200
                                              West Palm Beach, Florida 33401
                                              Telephone: 561.659.7070
                                              Attorneys for Plaintiff TracFone Wireless, Inc.




                                             31
